       Case: 1:18-cv-07214 Document #: 41 Filed: 11/27/19 Page 1 of 2 PageID #:251




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

TAEMY OH and YONG K. OH,                               )
                                                       )
                   Plaintiff                           )
                                                       )    Case No. 1:18-cv-07214
           v.                                          )
                                                       )    Honorable Sharon Johnson Coleman
OCWEN LOAN SERVICING, LLC,                             )
                                                       )
                   Defendant                           )

                                      JOINT STATUS REPORT1

           Pursuant to the Court’s October 7, 2019 order [Dkt. 40], the parties submit the following
Joint Status Report:
      I.        Status of the Case and Relevant Appellate Case
           On July 9, 2019, upon Plaintiffs’ oral motion, the court stayed its judgment on Defendant’s

    fully briefed Motion to Dismiss. [Dkt. 34]. The Court stayed the case pending the Seventh’s

    Circuit’s ruling in Gadelhak v. AT&T Services, Inc., 19-1738 (7th Cir. 2019), which will address

    the district split pertaining to the interpretation of the term “automatic telephone dialing system”

    as defined by the Telephone Consumer Protection Act (“TCPA”), one of the claims subject to

    Defendant’s Motion to Dismiss. [Dkt. 34]. On October 7, 2019, the Court ordered Defendant to

    identify the calling system employed by Defendant to place calls to Plaintiffs. Defendant has

    identified the applicable system. [Dkt. 40].

           The Seventh Circuit has yet to issue its ruling in Gadehak. Oral arguments were held on

    September 27, 2019. The Seventh Circuit has already ruled on other cases that were argued on

    September 27, 2019. Accordingly, the parties anticipate that a ruling in Gadelhak is imminent.



1
 The parties submitted an initial joint status report outlining the factual and legal issues in this case on
January 17, 2019. [Dkt. 18]



81733870v.1
     Case: 1:18-cv-07214 Document #: 41 Filed: 11/27/19 Page 2 of 2 PageID #:251




 The parties jointly proposed that the Court set a status hearing in 45 days to discuss the stay and

 the progression of this case. The Parties will jointly advise the Court if the Seventh Circuit issues

 its ruling in Gadelhak in advance of the next status.

Dated: November 27, 2019


 TAEMY AND YONG OH                                    OCWEN LOAN SERVICING, LLC

 By: s/ Mohammed O. Badwan                            By: s/ IrinaDashevsky

      Sulaiman Law Group, Ltd.                        Locke Lord LLP
      2500 S. Highland Avenue, Suite 200              111 South Wacker Drive
      Lombard, IL 60148                               Chicago, IL 60606
      Phone: 630-575-8180                             Phone: 312-443-0228
      mbadwan@sulaimanlaw.com                         irina.dashevsky@lockelord.com




                                                  2
81733870v.1
